Citation Nr: 1506587	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  11-08 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected residuals of prostate cancer.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of prostate cancer, effective from February 1, 2010.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active duty service from October 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A February 2010 decision granted service connection for residuals of prostate cancer, assigning a 100 percent rating effective November 24, 2009, and a 10 percent rating effective February 1, 2010.  The Veteran disagreed with the 10 percent rating.  A July 2010 decision denied entitlement to service connection for erectile dysfunction, claimed as secondary to prostate cancer.

In a June 2013 decision, the RO explained that the 10 percent rating for residuals of prostate cancer would be reduced to 0 percent, effective July 1, 2013.  After receipt of correspondence from the Veteran in July 2013, a November 2013 RO decision explained that the 10 percent rating would be reinstated, effective July 1, 2013.


FINDINGS OF FACT

1.  Competent and persuasive evidence of record establishes that erectile dysfunction first manifested in 2004, prior to the onset of prostate cancer; erectile dysfunction was not caused or aggravated by residuals of prostate cancer or its treatment.

2.  Competent and persuasive evidence of record establishes that the Veteran's residuals of prostate cancer are manifested by no more than a daytime voiding interval between two and three hours and nighttime voiding once per night.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for erectile dysfunction, to include as secondary to service-connected residuals of prostate cancer, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for an initial rating in excess of 10 percent for residuals of prostate cancer, effective February 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

Initially, the Board notes that because the issue of entitlement to an increased initial rating for residuals of prostate cancer is a downstream issue from that of service connection (for which a VCAA letter was duly sent in December 2009), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006). 

In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 5103(a), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007). 

The December 2009 letter with regard to his claim of service connection for prostate cancer and March 2010 and June 2013 letters regarding service connection for erectile dysfunction provided notice to the Veteran of what information and evidence is needed to substantiate his claims, including on a secondary basis.  The letters notified him of the information and evidence that must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The letters also provided notice pertaining to the assignment of disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The case was last adjudicated in November 2013.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service VA and private treatment records, VA examination reports, and lay statements from the Veteran.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

II. Criteria & Analysis

A. Service Connection

The Veteran contends that he has erectile dysfunction caused by residuals of his prostate cancer.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

The Veteran's service treatment records are silent for complaints, diagnosis, or treatment for erectile dysfunction.  On separation examination in May 1967, clinical evaluation of the genitourinary system was reported as normal.

A July 2002 private treatment record reflects that the Veteran reported smoking two packs of cigarettes per day and that he had quit for a period of 10 years, but restarted two years earlier.  He also reported drinking three to four alcoholic drinks per day.  During a treatment visit three weeks later the same month, he stated that he had smoked for 23 years and restarted three years earlier.  

A May 2005 treatment record from the Central Arkansas VA Health Care System reflects that the Veteran complained of erectile dysfunction for the past 18 months [since January 2004] that was not relieved with Viagra.  He indicated he was not interested in additional treatment.  The assessment was erectile dysfunction.  Subsequent VA treatment records documented ongoing erectile dysfunction.  He was diagnosed with prostate cancer following a February 2009 biopsy and was treated with external beam radiation, which was completed in July 2009.

During a December 2005 VA substance abuse evaluation, the Veteran indicated that he began drinking alcohol at age 15, had been drinking steadily for 35 years, and admitted having delirium tremens with hallucinations.  He disclosed drinking two to three beers "plus a couple of cocktails" per day and consuming a six-pack of beer on special occasions.  His son accompanied him to the appointment and related that the Veteran drank a half-gallon of wine on Thanksgiving and "he was already lit before he started on that."

In connection with his claim for service connection for prostate cancer, the Veteran was afforded a VA examination in January 2010.  The examining physician indicated that he had reviewed the claims file.  The Veteran indicated that his erectile dysfunction began six years earlier [in 2004].  He stated that he had been drinking 6 to 12 beers per day and two shots of whiskey per day and had to discontinue drinking in 2002 due to developing depression and having to be hospitalized.  Findings on genitourinary examination included normal penis and moderate atrophy of both testicles, left more than right.  The impression was erectile dysfunction secondary to chronic alcoholism.  The examiner added that residual of the Veteran's genitourinary disease was atrophy of both testicles.

In April 2010, the RO requested a VA medical opinion addressing the Veteran's claim that his erectile dysfunction was secondary to residuals of prostate cancer.  Following a review of the claims file, the reviewing VA examiner opined in April 2010 that total erectile dysfunction began many years prior to the treatment for prostate cancer.  In support of the conclusion, the examiner noted that total erectile dysfunction was documented about five years before the discovery and treatment for prostate cancer.  The examiner explained that the erectile dysfunction is presumed to be due to chronic heavy alcohol abuse, although erectile dysfunction is also associated with hypertension and hyperlipidemia, both of which the Veteran had.  Regarding any aggravation of erectile dysfunction by radiation therapy, the examiner pointed out that it was "a nonsense question to ask if radiation therapy aggravated the erectile dysfunction when it was already zero function."

In the course of developing a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, the RO arranged for a VA general medical examination in January 2012.  The examiner reviewed treatment records from the Dallas VA Medical Center (VAMC) that were available electronically, obtained a medical history from the Veteran, and examined the Veteran.  The examiner noted that the Veteran had had erectile dysfunction, which pre-dated prostate cancer, and the etiology was unknown.

The Board has considered the medical and lay evidence of record and finds that service connection for erectile dysfunction is not warranted.

The Veteran does not contend and the evidence does not reflect that erectile dysfunction was incurred during military service or is otherwise directly related to military service.  Therefore, service connection for erectile dysfunction on a direct basis is not warranted.

Regarding service connection on a secondary basis, the Veteran is competent to describe the onset and symptoms of his erectile dysfunction.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a lay person, he is not competent to determine the etiology of his erectile dysfunction as such matters require medical knowledge and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the Veteran's lay assertions on these points.

To the extent that the Veteran asserts that his erectile dysfunction was caused by his prostate cancer, its treatment, or claimed residuals of prostate cancer, the Board finds that his assertion is unsupported by the evidence.  Here, the medical evidence of record clearly documents that his erectile dysfunction began in 2004, approximately five years before prostate cancer was diagnosed.  His statements made in support of his claim suggesting that prostate cancer caused his erectile dysfunction are inconsistent with prior statements made to medical providers regarding the onset of erectile dysfunction.  

Consequently, because his erectile dysfunction began prior to his prostate cancer and because there is no indication that it is directly related to his military service, the etiology is not pertinent to the claim.  Nevertheless, the Board finds that the January and April 2010 VA opinions are persuasive and probative evidence against the claim because each was based on a review of the claims file, a medical explanation for the conclusion, and is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

Here, the conclusions that erectile dysfunction resulted from chronic alcoholism or chronic heavy alcohol abuse appear to be consistent with contemporary medical evidence of record, which documents a 2004 onset of erectile dysfunction after many years of heavy alcohol consumption.  The extent of the Veteran's alcohol use and its effects on his health are well documented in his VA treatment records.  For example, in December 2005 he was hospitalized for mild chronic pancreatitis associated with his alcohol use, which until shortly before his admission had been a six-pack of beer daily.  Other VA treatment records reflect subsequent emergency treatment or hospitalization for alcohol pancreatitis and for alcoholic gastritis.  In addition, the Board notes that "a condition that keeps the penis from getting enough blood" can cause "trouble getting or keeping an erection."  See Patient Information: Sex Problems in Men (The Basics), UPTODATE, Topic 15497 Version 5.0 (2015).  "Things that reduce blood flow to the penis can include...drinking alcohol [and] smoking."  Id.  The Board concludes that the opinions regarding the likely cause of the Veteran's erectile dysfunction are supported by the evidence of record.   

Considering whether prostate cancer, its residuals, or its treatment aggravated the Veteran's erectile dysfunction, the Board finds that service connection on the basis of aggravation is not warranted.  The medical evidence documents that a trial of Viagra before prostate cancer was diagnosed did not improve his erectile dysfunction.  Also, he continued to experience erectile dysfunction after his radiation treatment and did not have penile deformity on VA examination in January 2010.  In summary, the medical evidence does not reflect that the Veteran's erectile dysfunction worsened in any way, consistent with the April 2010 VA examiner's conclusion.  

Finally, in a January 2015 Informal Hearing Presentation, the Veteran's representative argued on his behalf that the VA opinions regarding the etiology of the Veteran's erectile dysfunction were not supported by an adequate rationale and requested a new VA opinion.  The representative related that the Veteran had denied using alcohol beyond late-2008 and the VA medical opinions did not address effects the radiation treatment may have had on the Veteran's erectile dysfunction, including any aggravation.  

The Board finds that the January and April 2010 VA medical opinions are adequate to decide the claim and that an additional medical opinion is not warranted.  First, an argument that erectile dysfunction was caused by prostate cancer or its treatment is plainly contradicted by the medical evidence, which documents that erectile dysfunction preceded prostate cancer by approximately five years.  

Second, an additional medical opinion is not required to address whether residuals of prostate cancer, including radiation treatment, aggravated the Veteran's erectile dysfunction because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  Again, a trial of Viagra failed to improve his erectile dysfunction before prostate cancer was diagnosed and he continued to have erectile dysfunction after his radiation treatment without evidence of penile deformity.  Also, to the extent that the representative implies that residuals of prostate cancer have aggravated erectile dysfunction or caused erectile dysfunction to continue because the Veteran stopped consuming alcohol in 2008, the Board notes that VA treatment records, in fact, document ongoing alcohol use and emergency and inpatient treatment for pancreatitis and gastritis associated with his alcohol use as late as March 2013.  Therefore, the Board finds that the January and April 2010 VA opinions are reasonable, supported by medical evidence of record, and logically sound.  

The question involved regarding causation and aggravation is medical in nature.  As discussed above, the negative medical opinions of the VA examiners are probative, persuasive evidence against the claim.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for erectile dysfunction.

B. Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the disability on appeal. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran was initially assigned a 100 percent disability rating pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528, which provides for malignant neoplasms of the genitourinary system.  The note following this diagnostic code provision indicates that, following the cessation or surgery, chemotherapy, or other therapeutic procedure, a rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  

The undisputed evidence shows that the Veteran received no surgery, chemotherapy, or other therapeutic procedure for prostate cancer after concluding radiation therapy in July 2009.  He believes that an initial rating higher than 10 percent is warranted for his residuals of prostate cancer, effective February 1, 2010.

Diagnostic Code 7528 directs that if there has been no local recurrence or metastasis, then the cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b.  Voiding dysfunction, in turn, is rated as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  The Veteran's residuals have been rated as voiding dysfunction manifested by urinary frequency.

Under 38 C.F.R. § 4.115a, voiding dysfunction manifested by urinary frequency with daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent disability rating.  Daytime voiding interval between one and two hours or; awakening to void three to four times per night warrants a 20 percent disability rating.  Lastly, daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent disability rating.  Id.

Urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence that requires the wearing of absorbent materials which must be changed less than 2 times per day warrants a 20 percent disability rating.  Id.  Higher ratings are available for more severe symptomatology.  Similarly, marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) accompanied by other specified findings warrants a 10 percent disability rating.  A 30 percent rating for obstructed voiding is warranted when urinary retention requires intermittent or continuous catheterization.  Id.

The Board will also consider the alternative criteria based on renal dysfunction.  A noncompensable rating is warranted for albumin and casts with history of acute nephritis; or, hypertension non-compensable under diagnostic code 7101.  A 30 percent disability rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  Higher ratings are available for additional symptoms such as constant albuminuria, definite decrease in kidney function, generalized poor health, and particular BUN or creatinine percentages.  Id.

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  The minimum, 10 percent, rating for hypertension requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

VA treatment records reflect that the Veteran began taking medication for hypertension in July 2005 and has continued to take medications for hypertension since that time.  Prior to the February 2009 prostate cancer diagnosis, there were some diastolic blood pressure readings that exceeded 100mm; however, diastolic blood pressure was predominantly below 100mm.

On VA examination in January 2010, the Veteran indicated that since his radiation treatment, he had been having intermittent diarrhea, which was getting somewhat better.  He reported some urgency with voiding, voiding every three hours during the day and once at night.  He denied the use of absorbent materials, but described occasional dribbling and slight stress incontinence.  He stated that these symptoms seemed to be gradually getting better.  Objective findings included BUN of 16 mg/DL and creatinine 1.3 mg/DL.  The impression included post-treatment radiation colitis that is slightly improving.

VA treatment records dated from March 2010 through March 2011 document that the Veteran consistently denied problems with urinary frequency or dysuria, or weight loss.  He did not identify any problems with nocturia or frequent nighttime voiding.  Objective findings documented systolic blood pressure predominantly below 160mm and diastolic blood pressure below 100mm and no edema.  

In his April 2011 substantive appeal, the Veteran stated that his voiding was more frequent and urgent, but did not quantify the frequency.

A May 2011 VA neurology treatment record reflects that during a review of systems he denied frequency, urgency, polyuria, dysuria, hematuria, nocturia, incontinence, or discharge.  Primary care treatment records dated in June and November 2011 similarly documented that he denied experiencing frequency, dysuria, or hematuria.  During a November 2011 urology visit, he stated that he had no complaints.  The impression was that he was doing well.

The Veteran was afforded another VA examination in January 2012 in relation to claims he had filed for a heart disorder and a TDIU.  He reported that his prostate cancer was in remission and denied any voiding dysfunction or history of recurrent symptomatic urinary tract or kidney infection.  He also denied having any other residual conditions and/or complications of prostate cancer or treatment for prostate cancer.  (His claim regarding erectile dysfunction is addressed above).  His blood pressure was recorded as 122/67.  

Subsequent VA treatment records reflect continued reports by the Veteran that he was doing well and not experiencing urinary frequency.  Objective findings continued to document systolic blood pressure predominantly below 160mm and diastolic blood pressure predominantly below 100mm and no edema.  VA treatment records have not reflected albumin and casts with a history of acute nephritis, or albumin constant or recurring with hyaline and granular casts or red blood cells.

During a June 2013 urology visit, the Veteran reported nocturia once per night, occasional urgency, and moderate force of stream.

After the RO considered reducing the disability rating to 0 percent in a June 2013 rating decision, the Veteran indicated in July 2013 correspondence that he must void two to three times per night and his stream was varied from dribble to moderate.

July and August 2013 VA treatment records reflect that the Veteran again denied urinary frequency or dysuria.

The Board has considered the medical and lay evidence of record and finds that an initial rating in excess of 10 percent for residuals of prostate cancer is not warranted.

Other than the January 2010 report of daytime voiding every two to three hours during the VA examination, the April 2011 statement regarding more frequent and urgent voiding, and his July 2013 statement regarding nighttime voiding every two to three hours, the remaining medical and lay evidence of record does not support a compensable rating based on urinary frequency.  The medical evidence reflects that the Veteran consistently denied problems with urinary frequency with the exception of his June 2013 report to his urologist of waking to void once per night.  

The Board acknowledges that the July 2013 written statement made in support of his claim for a higher rating would warrant a 20 percent rating based on a nighttime voiding frequency of three times per night.  However, as the Veteran had reported nocturia once per night the month before and denied problems with urinary frequency during later medical treatment visits, the Board finds that the July 2013 statement is contradicted by other contemporaneous statements made to his medical treatment providers and, therefore, is not credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (VA "may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran" in determining whether documents submitted by a veteran are "satisfactory" or "credible" evidence). 

Considering the claim for a higher rating on the basis of obstructed voiding, the Board notes his June 2013 report during medical treatment of moderate force of stream.  He described a similar decrease in force of stream in his July 2013 correspondence.  However, the Board finds that a higher, 30 percent, rating is not warranted because the Veteran has not required intermittent or continuous catheterization.  

Finally, considering the claim on the basis of urine leakage, the Board finds that a higher, 20 percent, rating is not warranted because the Veteran's slight stress incontinence (described on VA examination in January 2010) and his occasional, moderate dribbling or leakage (reported in January 2010 and in July 2013) has not required the wearing of absorbent materials which must be changed less than 2 times per day.

Turning to the criteria for evaluating the Veteran's residuals of prostate cancer based on renal dysfunction, the Board again finds that a higher, 30 percent, rating is not warranted.  The medical evidence of record does not show constant or recurring albumin with hyaline and granular casts or red blood cells, edema, or hypertension at least 10 percent disabling under diagnostic code 7101.  Rather, his diastolic blood pressure has been predominantly less than 100 and systolic pressure has been predominantly less than 160.  Although he has required continuous medication for control, he does not have a history of diastolic pressure predominantly 100 or more.

In January 2015 correspondence, the Veteran's representative argued on the Veteran's behalf that a separate disability rating is warranted for post-treatment radiation colitis under Diagnostic Code 7528, stating that the [January 2010] "examiner clearly linked symptoms of this condition, to include diarrhea, to the Veteran's radiation treatment for prostate cancer."  The representative also indicated that "irritable colon syndrome" under Diagnostic Code 7319 should be reviewed in conjunction with the residuals of prostate cancer "due to the similarity between the functions affected, the anatomical localization, and the symptomatology."  The representative added that as the "Veteran reported monthly bouts of diarrhea lasting several days with each occurrence, he requests...a 20 percent rating for moderate symptoms, to include 'frequent episodes of bowel disturbance with abdominal distress.'"

The Board notes that at the time of the January 2010 VA examination, the only VA treatment records associated with the claims file were dated from January 2008 to 

April 2009.  Subsequently VA treatment records dated from April 2005 to November 2013 from the Central Arkansas and Texas VA Health Care Systems were added to the paper and electronic (Virtual VA) claims files.  

The Board observes that VA treatment records document that the Veteran had experienced problems with diarrhea before he was diagnosed with prostate cancer and he had filed a claim in February 2005 for service connection for irritable bowel syndrome, which was denied in a subsequent rating decision.  For example, VA treatment records reflect that in November 2005, he complained of gradually worsening irritable bowel syndrome, stating that he had a history of the problem for 30 years [since 1975].  He was started on Imodium for chronic diarrhea.  In December 2008, his VA physician prescribed Loperamide for diarrhea to take as needed.

During a February 2010 radiation oncology follow-up visit, the Veteran denied new complaints.  Bowel and bladder function was reportedly working in normal range.  A November 2011 radiation oncology note reported similar findings.  In March 2013, the Veteran sought emergency treatment; reported symptoms included diarrhea once in the past week.  He described similar episodes two years earlier when he was admitted for alcohol pancreatitis.  The diagnosis was alcoholic gastritis.  In summary, based on the foregoing evidence, the Board finds that a separate disability rating is not warranted for post-treatment radiation colitis because the Veteran reported normal bowel function to his oncologist in February 2010, one month after he told the VA examiner that his bowel symptoms were improving.  Other VA treatment records reflect that the Veteran has denied having diarrhea or reported it in association with pancreatitis or alcoholic gastritis.

To the extent the representative asserts that irritable colon syndrome should be reviewed in conjunction with the residuals of prostate cancer and a 20 percent disability rating should be granted, the Board reiterates that the Veteran reported having problems with diarrhea since 1975.  In addition, since the establishment of the 10 percent rating for residuals of prostate cancer, medical evidence since that time does not reflect that the Veteran has experienced monthly or frequent episodes of bowel disturbance with abdominal distress.  In conclusion, the Board finds that the evidence of record does not support a separate rating for any bowel dysfunction or a higher rating based on a bowel dysfunction residual of prostate cancer.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the Veteran has experienced some diarrhea, a symptom not specifically contemplated by the applicable rating criteria.  However, the Veteran does not contend, and the evidence does not reflect, that his residuals of prostate cancer have caused marked interference with any employment or frequent hospitalization.  Instead, the medical evidence of record documents that the Veteran has required no hospitalization for residuals of prostate cancer since the effective date of the 10 percent rating and in December 2011 he reported that he had not worked since 2004.  Therefore, referral for consideration of an extraschedular rating for residuals of prostate cancer is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is also service connected for hearing loss and ischemic heart disease.  Nevertheless, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition, and no other increased rating claims are before the Board.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the preponderance of the evidence is against the claim for an initial rating higher than the 10 percent rating granted for residuals of prostate cancer, effective from February 1, 2010.  The benefit of the doubt doctrine is therefore not for application and the claim for a higher disability rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to an initial rating in excess of 10 percent for residuals of prostate cancer is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


